DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2008/0212195 A1).
Regarding claim 1, Yamamoto teaches an image light generator that emits image light (101, figure 3; or alternatively 901-905, figure 19), 
A first reflection element (105, figure 3; or alternatively 906b, figure 19) that the image light from the image light generator is to enter, the first reflection element having a transmitting action and a reflecting action on the image light (transmitting light from 101 and from 104, but reflecting light from 103b, figure 3; or alternatively transmitting light from 905 and reflecting light from 908, figure 19);
A second reflection element (104, figure 3; or alternatively 908, figure 19) that reflects, toward the first reflection element, the image light that has entered via the first reflection element and causes the image light to re-enter the first reflection element, the second reflection element having a reflecting action on the image light;
A light condensing optical system (106, figure 3; or alternatively 906d, figure 19 which is shown via the ray trace to have a condensing action) that converges, toward a position of a pupil of the observer (see 107, PU, figure 3 or alternatively 909, figure 19) the image light that has re-entered the first reflection element; and
A controller that controls a placement angle of the second reflection element on a basis of the position of the pupil of the observer (paragraph 0058-0059; this description holds for figure 19 as well).
Regarding claim 2, Yamamoto teaches the second reflection element (908, figure 19) is disposed on a first transmission optical path of the image light, the image light having emitted from the image light generator and having transmitted through the first reflection element (see figure 19); and
The first reflection element (906b, figure 19) is disposed to reflect the image light toward the light condensing optical system (reflects toward 906d), the image light being reflected by the second reflection element and re-entering the first reflection element.
Regarding claim 3, Yamamoto teaches the placement angle of the second reflection element is variable, and the controller controls the placement angle of the second reflection element, to cause the image light to enter the pupil of the observer irrespective of the variation in the position of the pupil of the observer (paragraph 0058-0059).
Regarding claim 5, Yamamoto teaches the second reflection element (104, figure 3) is disposed on a first reflection optical path of the image light, the image light having emitted from the image light generator and having [been] reflected by the first reflection element (via 103b); and
The first reflection element (105, figure 5) is disposed to transmit the image light (from 104, figure 3, through 105 and 106, figure 3) toward the light condensing optical system, the image light being reflected by the second reflection element and re-entering the first reflection element.
Regarding claim 6, Yamamoto teaches the placement angle of the second reflection element is variable (paragraph 0059); and
The controller controls the placement angle of the second reflection element, to cause the image light to enter the pupil of the observer irrespective of variation in the pupil position of the observer (paragraphs 0058-0059).
Regarding claim 12, Yamamoto teaches the image light at the position of the pupil of the observer is a parallel beam toward the pupil of the observer (see figure 19, which shows that each beam principle beam is collimated).
Regarding claim 17, Yamamoto teaches an illumination light source (the light source for image display in figure 19) that emits illumination light for detecting the position of the pupil of the observer; and
A detection element (1110, figure 12B) that detects reflection light of the illumination light, the detection element being disposed on a second transmission optical path of the reflection light of the illumination light, the reflection light of the illumination light having being reflected by an eyeball of the observer (the eyeball cannot emit light therefore, it must be reflected light from the eyeball), having travelled back through the light condensing optical system (when figure 12B is applied to the embodiment shown in figure 19, with which it is compatible; light will have entered through surface 906d, and having transmitted through the first reflecting element (see figure 11 which transmits through the first reflecting element unlabeled in figure 12B), wherein
The controller controls the placement angle of the second reflection element (1108, figure 11A, 1203, figure 12B) on the basis of the position of the pupil of the observer, the position being obtained on a basis of a result of the detection of the reflection light by the detection element (1110, 1202 and 1203, figure 12B).
Allowable Subject Matter
Claims 4, 7-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 7, prior art does not teach that the placement angle of the first reflection element is variable.
Regarding claims 8 and 10 prior art does not teach the position of the beam waist. Claim 9 contains allowable subject matter at least inasmuch as it depends on claim 1.  Claim 11 contains allowable subject matter at least inasmuch as it depends from claim 10.
Regarding claim 13, prior art does not teach the range of the spread angle of the light.
Claim 14 contains allowable subject matter at least inasmuch as it depends from claim 13.
Regarding claim 15 and 16, prior art does not teach that the shape of the functional surface of the reflection elements nor the orientation of the long vs short sides.
Regarding claim 18, prior art does not teach the placement of the filter.
Regarding claim 19, prior art does not teach the detection element being disposed on a second reflection optical path of the reflection light of the illumination light, the reflection light of the illumination light having…traveled back through the light condensing optical system and having been reflected by the first reflection element.
Claim 20 contains allowable subject matter at least inasmuch as it depends from claim 19.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/20/2022